Case 19-01270      Doc 17    Filed 10/04/19 Entered 10/04/19 17:09:04        Desc Main
                               Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF IOWA

                                                   )
   ,                                               ) Case No. 19: 01271
 In Re Jacob DanIal                                )
   .                                               )
                                                   )  WITHDRAWAL OF PETITION;
                                                   )  DEBTOR’S DISMISSAL OF
                                                   )  THE CASE WITHOUT
                                                   )   PREJUDICE
                                                   )
                                                   )




  COMES NOW, the Debtor by and through his undersigned attorney and at the

Request of Mr. Danial hereby dismisses the instant case without prejudice.


 Original filed by Efiling


                                                     _/s/Mark A. Critelli
                                                     Critelli Law Firm PC
                                                     AT00001868
                                                     Critelli Law Frim
                                                     P.C. 2924 104th
                                                     Urbandale, Iowa 50322
                                                     (515) 255-8750
                                                     (515) 255-0906 (fax)
                                                 mark@critellilawfirm.com
                                              ATTORNEY FOR DEBTOR DANIAL




                                       Dismissal
Case 19-01270   Doc 17   Filed 10/04/19 Entered 10/04/19 17:09:04   Desc Main
                           Document     Page 2 of 2




                                   Dismissal
